DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-196848, filed on October 10, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/26/2021 and 09/30/2020 have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Huang (US 2016/0033742 Al).

Regarding independent claim 17, Huang discloses an imaging lens (Fig.5: “image capturing unit”, [0145], lines 1-2) comprising in order from an object side (Fig.5: i.e. left side) to an image side (Fig.5: i.e. right side),
a first lens (Fig.5: “first lens element 310 with positive refractive power has an object-side surface 311 being convex in a paraxial region thereof”, [0146], lines 1-3),
a second lens (Fig.5: “second lens element 320 with negative refractive power has an object-side surface 321 being convex in a paraxial region thereof and an image-side surface 322 being concave in a paraxial region thereof”, [0147], lines 1-4),
a third lens (Fig.5: “third lens element 330 with positive refractive power”, [0148], lines 1-2),
a fourth lens (Fig.5: “image-side surface 342 being concave in a paraxial region thereof”, [0149], lines 3-4),
a fifth lens having the positive refractive power (Fig.5: “fifth lens element 350 with positive refractive power”,[0150], lines 1-2),
a sixth lens having positive refractive power (Fig.5: “sixth lens element 360 with positive refractive power”,[0151], lines 1-2), and
a seventh lens,
wherein said fourth lens has a convex surface facing the image side near the optical axis (Fig.5: “image-side surface 342 being concave in a paraxial region thereof”, [0149], lines 3-4), and the following conditional expressions (2), (16) and (18) are satisfied:
 (2) -8.0<f2/f<-2.0 (Fig.5, Table 5, [0154]: f2/f = -2.06),
(16) 2.5<|f34|/f<12.0 (Fig.5, Table 5, [0154])
(18) 0.1<r1/r2<0.7 (Fig.5, Table 5, [0154]) 
Wherein: 
f: a focal length of the overall optical system, 
f2: a focal length of the second lens, 
f34: a composite focal length of the third lens and the fourth lens.
rl: a paraxial curvature radius of an object-side surface of the first lens, and 
r2: a paraxial curvature radius of an image-side surface of the first lens.


Regarding independent claim 26, Huang discloses an imaging lens (Fig.5: “mage capturing unit”, [0145], lines 1-2 ) comprising in order from an object side (Fig.5: i.e. left side) to an image side (Fig.5: i.e. right side),
a first lens having positive refractive power (Fig.5: “first lens element 310 with positive refractive power has an object-side surface 311 being convex in a paraxial region thereof”, [0146], lines 1-3) ,
a second lens (Fig.5: “second lens element 320 with negative refractive power has an object-side surface 321 being convex in a paraxial region thereof and an image-side surface 322 being concave in a paraxial region thereof”, [0147], lines 1-4) ,
a third lens (Fig.5: “third lens element 330 with positive refractive power”, [0148], lines 1-2),
a fourth lens (Fig.5: “image-side surface 342 being concave in a paraxial region thereof”, [0149], lines 3-4),
a fifth lens having the positive refractive power (Fig.5: “fifth lens element 350 with positive refractive power”,[0150], lines 1-2),
a sixth lens (Fig.5: “sixth lens element 360 with positive refractive power”,[0151], lines 1-2), and
a seventh lens, wherein said fourth lens has a convex surface facing the image side near the optical axis (Fig.5: “image-side surface 342 being concave in a paraxial region thereof”, [0149], lines 3-4) and a below conditional expression (2), (6) and (16) is satisfied:
(2) -8.0<f2/f<-2.0 (Fig.5, Table 5, [0154]: f2/f = -2.06),
(6) 1.0<|f23|/f<4.5 (Fig.5, Table 5, [0154]), and 
(16) 2.5<|f34|/f<12.0 (Fig.5, Table 5, [0154]: f2/f = -2.06),
Wherein:
f: focal length of the overall optical system of the imaging lens, 
f2: a focal length of the second lens, and
f23: composite focal length of the second lens and the third lens.
f34: composite focal length of the fifth lens, the sixth lens and the seventh lens.

Regarding claims 18 and 27, Huang is applied for reasons set forth against claims 17 and 26, respectively. Huang further discloses the imaging lens, wherein a below conditional expression (3) is satisfied:
(3) 0.3<t2/t3<3.3 (Fig.5, Table 5, [0154]: t2/t3 (calculated)=1.72), 
Where:
t2: distance along the optical axis from the image-side surface of the second lens to the object-side surface of the third lens, and
t3: distance along the optical axis from the image-side surface of the third lens to the object-side surface of the fourth lens.


Regarding claims 19 and 28, Huang is applied for reasons set forth against claims 17 and 26, respectively. Huang further discloses the imaging lens, wherein a below conditional expression (4) is satisfied:
(4) 3.0<f567/f<10.0 (Fig.5, Table 5, [0154]) 
where f567: a composite focal length of the fifth lens, the sixth lens, and the seventh lens.  
 

Regarding claims 20 and 29, Huang is applied for reasons set forth against claims 17 and 26, respectively. Huang further discloses the imaging lens, wherein a below conditional expression (5) is satisfied:
(5) -10.0<(r9+r10)/(r9-r10)<-0.5 (Fig.5, Table 5, [0154]) 
where
r9: paraxial curvature radius of the object-side surface of the fifth lens, and
rl0: paraxial curvature radius of the image-side surface of the fifth lens.


Regarding claims 21, Huang is applied for reasons set forth against claims 17 and 26, respectively. Huang further discloses the imaging lens, wherein a below conditional expression (6) is satisfied:
(6) 1.0<|f23|/f<4.5 (Fig.5, Table 5, [0154]) 
where
f: focal length of the overall optical system of the imaging lens, and
f23: composite focal length of the second lens and the third lens.

Regarding claims 22 and 30, Huang is applied for reasons set forth against claims 17 and 26, respectively. Huang further discloses the imaging lens, wherein a below conditional expression (7) is
satisfied:
(7) 0.01<t3/f<0.15 (Fig.5, Table 5, [0154]) 
where
f: focal length of the overall optical system of the imaging lens, and
t3: distance along the optical axis from the image-side surface of the third lens to the object-side surface of the fourth lens.

Regarding claims 23 and 31, Huang is applied for reasons set forth against claims 17 and 26, respectively. Huang further discloses the imaging lens, wherein a below conditional expression (14) is
satisfied:
(14) 0.05<d1/f<0.30 (Fig.5, Table 5, [0154]) 
where
dl: a thickness along the optical axis of the first lens.


Regarding claims 24 and 32, Huang is applied for reasons set forth against claims 17 and 26, respectively. Huang further discloses the imaging lens, wherein a below conditional expression (15) is
satisfied:
(15) 1.0<f12/f<3.0 (Fig.5, Table 5, [0154]) 
where
fl2: a composite focal length of the first lens and the second lens.


Regarding claims 25 and 33, Huang is applied for reasons set forth against claims 17 and 26, respectively. Huang further discloses the imaging lens, wherein a below conditional expression (17) is
satisfied:
(17) 1.7<f5/f<4.5 (Fig.5, Table 5, [0154]) 
where
f5: a focal length of the fifth lens.


Regarding claims 34, Huang is applied for reasons set forth against claims 17 and 26, respectively. Huang further discloses the imaging lens, wherein a below conditional expression (18) is
satisfied:
(18) 0.1<r1/r2<0.7 (Fig.5, Table 5, [0154]) 
where
rl: a paraxial curvature radius of an object-side surface of the first lens, and r2: a paraxial curvature radius of an image-side surface of the first lens.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dai (US 20210048623) camera lens assembly
Tang (US 20170059826) as it relates to optical image capturing systems
Tang (US 20170059825) as it relates to optical image capturing systems

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872